Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 05/09/2022. As directed, claims 1-2, 13-14, and 18-20 were amended. Accordingly, claims 1-20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: V2X AND VEHICLE LOCALIZATION BY LOCAL MAP EXCHANGE IN 5G or 6G. 
Claim Rejections - 35 USC § 103
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PGPub. No. 2022/0005353). 
Regarding claim 18, Hwang teaches a computer containing an artificial intelligence structure, comprising non-transitory computer-readable media in the computer, the media containing instructions that when executed by the computer cause an output to be computed according to one or more inputs and one or more internal functions, wherein: a. each input comprises an angle or a distance corresponding to a vehicle in traffic, the traffic comprising a plurality of vehicles (Hwang ¶0132-0133); b. each internal function is operably linked to one or more of the inputs (Hwang ¶0133; Examiner notes Hwang’s transformation process is a basic type of artificial intelligence structure); and c. the output is operably linked to the one or more of the internal functions, the output comprising a two-dimensional position of each vehicle of the plurality (Hwang ¶0133). 
Regarding claim 19, Hwang teaches the computer of claim 18, the artificial intelligence structure further comprising one or more adjustable variables associated with the one or more internal functions, the one or more adjustable variables adjusted according to a plurality of individually recorded inputs comprising one or more measured vehicle positions, each measured vehicle position determined independently of the angle and distance measurements (Hwang ¶0117, ¶0133; Examiner notes transformation to a receiving vehicle’s ego reference frame requires at least adjusting received measurement values to account for relative positioning of a receiving and a sending vehicle. An adjustable variable in this context includes at least an adjustable origin to which other vehicle positions are transformed). 
Regarding claim 20, Hwang teaches the computer of claim 18, further comprising an algorithm, based at least in part on the artificial intelligence structure, the algorithm comprising non-transitory computer-readable media containing instructions that, when executed by a computer in a vehicle, are configured to take, as input, one or more angles and one or more distances corresponding to one or more vehicles, and to provide, as output, a prediction of the two-dimensional position of each of the one or more vehicles (Hwang ¶0132-0133). 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, Examiner deems a method for a first vehicle to communicate with a second vehicle, the second vehicle proximate to a third vehicle, the method comprising: a. measuring a first plurality of angles, the first plurality of angles comprising an angle of the second vehicle and an angle of the third vehicle, as viewed by the first vehicle; b. transmitting a request message to the second vehicle, the request message requesting measurement data from the second vehicle; c. receiving, from the second vehicle, a reply message comprising a second plurality of angles, the second plurality of angles comprising an angle of the first vehicle and an angle of the third vehicle, as viewed by the second vehicle; and d. determining, according to the first plurality of angles and the second plurality of angles, a merged map, the merged map comprising a position of the first vehicle, a position of the second vehicle, and a position of the third vehicle; e. wherein the request message indicates the first plurality of angles, at least one distance measurement, and a wireless address of the first vehicle; and f. wherein the first vehicle and the second vehicle are autonomously or semi-autonomously operated to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an aggregation of relative angles for the creation of a merged map of at least three vehicles, wherein the request message indicates the first plurality of angles, at least one distance measurement, and a wireless address of the first vehicle.
Claim(s) 2-13 depend(s) from claim(s) 1, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Regarding claim 14, Examiner deems non-transitory computer-readable media in a second vehicle in traffic comprising a first vehicle and at least one other vehicle, the media containing instructions that when implemented by a computing environment cause a method to be performed, the method comprising: a. receiving, from the first vehicle, a request for geometric traffic data, the request comprising a wireless message specifying at least one angle and at least one distance of at least one vehicle relative to the first vehicle; b. determining one or more "visible" vehicles, the visible vehicles being visible to the second vehicle; c. measuring, for each of the visible vehicles, an angle of the visible vehicle and a distance of the visible vehicle from the second vehicle; d. calculating, according to the at least one angle and at least one distance of the at least one vehicle relative to the first vehicle, and according to the measured angle or angles and the measured distance or distances of the one or more visible vehicles visible to the second vehicle, an initial traffic map specifying two-dimensional coordinates of the at least one vehicle and the one or more visible vehicles; e. transmitting, to the first vehicle, a message comprising the measured angles and the measured distances and the initial traffic map; and f. receiving, from the first vehicle, a merged map comprising positions of the first vehicle, the second vehicle, and the at least one other vehicle to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an aggregation of relative angles and relative distances for the creation of a merged map of at least three vehicles including the steps of d. calculating, according to the at least one angle and at least one distance of the at least one vehicle relative to the first vehicle, and according to the measured angle or angles and the measured distance or distances of the one or more visible vehicles visible to the second vehicle, an initial traffic map specifying two-dimensional coordinates of the at least one vehicle and the one or more visible vehicles; e. transmitting, to the first vehicle, a message comprising the measured angles and the measured distances and the initial traffic map; and f. receiving, from the first vehicle, a merged map comprising positions of the first vehicle, the second vehicle, and the at least one other vehicle.
Claim(s) 15-17 depend(s) from claim(s) 14, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669